Citation Nr: 0624591	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral plantar callosities, hammer toes, 
and plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active duty for training from February 1967 
to June 1967 and a period of duty from June 1972 to July 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection, collectively, for bilateral plantar callosities, 
hammer toes, and plantar fasciitis and assigned a 10 percent 
disability rating, effective April 29, 2002.  The veteran 
submitted a notice of disagreement dated February 2003, 
requesting a higher disability evaluation.   

A hearing before the undersigned sitting at the RO was held 
in January 2006.  A transcript of that hearing is of record. 


FINDING OF FACT

The objective findings associated with the service-connected 
disability of the feet include competent evidence of a marked 
deformity in the form of four hammer toes on each foot, pain 
on manipulation and use of the feet, indication of swelling 
on use of the feet, and callosities of both feet.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 30 percent 
for bilateral plantar callosities, hammer toes, and plantar 
fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 
5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The veteran was provided with the notice required by the VCAA 
by letter dated in December 2004.  VA informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on her behalf, and the assistance that VA would provide to 
obtain evidence on his behalf.  The veteran was explicitly 
asked to provide any evidence in his possession that 
pertained to his claim.  The letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish an increased rating, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on her behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
However, in light of the fact that the Board is taking action 
favorable to the veteran by granting a higher rating, there 
can be no possibility of any prejudice to the claimant under 
the holding in Dingess, as any defect with respect to the 
effective date portion of the notice will be rectified by the 
RO when effectuating the award.  For the above reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision. See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.1 (2005).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2005).  
Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(2005), which requires that each disability be viewed in 
relation to its history.  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, see 38 C.F.R. § 4.2 
(2005), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, however, because the appeal 
ensues from the veteran's disagreement with the evaluation 
assigned in connection with the original grant of service 
connection, the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this case, the veteran's service-connected disability of 
the feet has been evaluated by the RO as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, the criteria 
for rating acquired flatfeet.  Under Diagnostic Code 5276, a 
10 percent evaluation is warranted where there is evidence of 
a "moderate" disability, specifically, weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted where there is evidence of a 
"severe" disability bilaterally, specifically a marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use accentuated, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted where there is evidence of a 
"pronounced" disability bilaterally, i.e. marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 
Id. 

Although VA examination reports dated August 2002 and July 
2004 show that the veteran's arches are normal, bilaterally, 
the RO appears to have evaluated the veteran's disability by 
analogy under Diagnostic Code 5276 to account for the nature 
of the veteran's pain and deformities, and the absence of 
clawfoot (see 38 C.F.R. § 4.71a, Diagnostic Code 5278), as 
indicated by VA examination dated August 2002.  Rating by 
analogy is appropriate where the rating schedule does not 
provide a specific diagnostic code to rate the disability.  
See 38 C.F.R. § 4.20 (2005).

VA outpatient treatment records dated February 2002 and 
August 2002 show that the veteran noted pain in both feet 
occurring after standing for about two hours.  It was noted 
in the February 2002 treatment record that orthotics were 
helpful in relieving the veteran's foot pain.  

The August 2002 VA examination report notes that the veteran 
reported pain while walking and standing, weakness and 
fatigability after a few hours.  Objective examination 
revealed that plantar flexion of the veteran's toes caused 
pain, although no swelling, instability or weakness was 
indicated.  The veteran's gait was altered and there was 
functional limitation on standing and walking.  The examiner 
noted callosities of the second, third and fourth metatarsal 
heads bilaterally, without breakdown or skin or vascular 
changes.  The veteran had normal posture on standing, 
squatting, supination, pronation, and rising on his toes and 
heels.  The examiner observed that the veteran's second, 
third, fourth and fifth toes on each foot were hammer toes, 
not actively or passively correctable.  The veteran's arches 
were normal with no clawfoot deformity.  Angulation on 
dorsiflexion of the first metatarsophalangeal joints was 
normal.  The examiner noted the absence of hallux valgus.  
The examiner diagnosed splay feet; hammer toes 2 through 5, 
bilaterally; and calluses of the second through fourth 
metatarsal heads, bilaterally.

An August 2002 report of a private examination notes that the 
veteran reported minimal pain initially when standing, but 
progressing with actual use.  The veteran reported that the 
pain interfered with his occupation and daily activities.  
Objective examination revealed hammer toe contractures.  The 
range of motion of the veteran's subtalar and 
metatarsophalangeal joints were essentially within normal 
limits, with no pain or crepitus.  The doctor's assessment 
was metatarsalgia with possible interdigital neuromas, 
bilaterally; plantar fasciitis, bilaterally; and arthritides.  
The doctor noted that no X-rays or MRIs were taken during the 
examination.

VA outpatient treatment records dated June 2003, October 2003 
and February 2004 reflect that the veteran reported that his 
foot pain was increasing, that he was having trouble walking, 
and that he either found it difficult to work or was unable 
to work because of the pain in his feet. 

The July 2004 VA examination report reflects that the veteran 
reported pain when standing or walking, and that the pain 
interfered with his occupation and limited his participation 
in many daily activities.  Objective examination found that 
the veteran had hammer toe of the second through fifth toes 
of each foot.  The second, third, and fourth toes had a 
slight reduction of motion at the proximal interphalangeal 
joints, and there was no motion at the interphalangeal joints 
of the fifth toes, which were found to be fused.  The joints 
of the toes were painful on motion and to touch.  No edema, 
instability, fatigability, or weakness was noted.  The 
examiner found that the veteran's endurance was lacking due 
to pain following repetitive use.  Although the veteran's 
posture on standing was normal, he required support when 
standing or walking, and his gait was halting.  The veteran 
was able to squat while being supported.  Supination, 
pronation, and rising on his toes and heels were normal.  The 
examiner noted minimal callous on both feet of the tarsal 
head areas, one through five.  The veteran's skin was dry 
with no vascular changes.  The veteran did not exhibit high 
arch or clubfoot or other deformities actively or passively 
correctable.  The examiner noted that flat foot is not 
applicable because the veteran's arches are normal.  There 
was no hallex valgus and no angulation or dorsiflexion at the 
first metatarsophalangeal joint.  The examiner diagnosed 
hammer toes, 2 through 5, bilaterally, minimal callous of the 
plantar metatarsal head area and heels, bilaterally, and pain 
as a major functional impact on the veteran's activities.

During the veteran's January 2006 hearing before the 
undersigned, the veteran testified during the hearing that he 
experiences swelling in both feet after being on them for any 
length of time.  He also stated that having been on his feet 
a good part of the day during his hearing, he estimated the 
pain in his feet at that time to be an 8 on a scale of 10.  
Although not competent to diagnose a medical disability or 
render an opinion regarding its etiology, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), the veteran is competent 
to report symptoms related to his feet.  

On review, the Board finds that competent evidence of record 
demonstrates that the veteran's symptoms approximate the 
criteria for a "severe" disability, bilaterally, under 
Diagnostic Code 5276.  The record includes competent medical 
and lay evidence of a marked deformity in the form of hammer 
toes on each foot, pain on manipulation and use of the feet, 
indication of swelling on use of the feet, and callosities of 
both feet.  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R.  
§ 4.3.

In regard to the criteria for a "pronounced" disability 
bilaterally, which must be satisfied to warrant a 50 percent 
evaluation, no evidence of record shows marked pronation, 
extreme tenderness of the plantar surfaces, marked inward 
displacement, severe spasm of the tendo achillis on 
manipulation, and no indication that orthopedic shoes or 
appliances did not provide some improvement in the veteran's 
symptoms.  Indeed, the July 2004 VA examination report states 
that pronation was normal, and a VA outpatient treatment 
record dated February 2002 notes that the veteran's 
orthopedic shoes help relieve his symptoms.  Therefore, the 
evidence does not meet the criteria for a "pronounced" 
rating.

Accordingly, the Board finds that the evidence weighs in 
favor of granting a schedular disability rating of 30 percent 
for the veteran's service-connected bilateral disability of 
the feet under Diagnostic Code 5276.  

The Board has considered but found inapplicable, other rating 
criteria.  Neither of the veteran's feet has been amputated 
and there is no suggestion of loss of use of either foot.  
Therefore, the rating criteria for such disabilities are not 
for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5166, 
5167, 5283, 5284 (2005).  Furthermore, in the absence of 
evidence showing that all of the toes of either foot are 
hammer toes, a separate rating for hammer toes under 38 
C.F.R. § 4.71a, Diagnostic Code 5282 (2005) is not for 
application.  Finally, the Board has considered the rating 
criteria for disabilities involving muscles that affect 
movement of the forefoot and toes.  38 C.F.R. § 4.73, 
Diagnostic Code 5310 (Muscle Group X) (2005).  However, there 
is no medical evidence showing that the veteran has a muscle 
disability.  The Board also notes that the rating criteria 
under DC 5310 more accurately address injuries related to 
shrapnel or missile wounds.  See 38 C.F.R. § 4.56 (2005).  
Therefore, the criteria under Diagnostic Code 5310 are not 
for application.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  The 
Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Inasmuch as Diagnostic Code 5276 is not based on limitation 
of motion, and the medical evidence indicates that the 
veteran's range of motion of both feet is essentially normal, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 are not 
for application.

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, at no time during the pendency of this 
appeal has the veteran's service-connected disability been 
more or less than 30 percent disabling.  As such, a staged 
rating is not warranted.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability of the 
feet, alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board may raise the question, 
and in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential theories 
of entitlement to a benefit under the law and regulations.  
Floyd, supra.  No evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the rating 
currently assigned adequately compensate the veteran for any 
adverse impact caused by his service-connected disability.  
Therefore, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  


ORDER

An initial 30 percent evaluation for bilateral plantar 
callosities, hammer toes, and plantar fasciitis is allowed, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


